1

2

3

4

5

6

7

8

9                           UNITED STATES DISTRICT COURT
10
                           EASTERN DISTRICT OF CALIFORNIA
11                                 )
     YARDSTASH SOLUTIONS, LLC      ) Case No.: 2:18-cv-00385-TLN-AC
12                                 )
                                   )
13                                 ) PERMANENT INJUNCTION
                    Plaintiff,     )
14                                 )
         vs.                       )
15                                 )
     MARKETFLEET, INC., and DOES 1 )
16                                 )
     THROUGH 25, inclusive,        )
17                                 )
                   Defendants.     )
18                                 )
                                   )
19   MARKETFLEET PUERTO RICO, INC. ) Case No.: 2:18-cv-02465- TLN-AC
                                   )
20                                 )
                     Plaintiff,    )
21           vs.                   )
                                   )
22                                 )
     YARDSTASH SOLUTIONS, LLC.,    )
23                                 )
                  Defendants.      )
24                                 )
25
           Plaintiff   YARDSTASH SOLUTIONS, LLC (hereinafter, “Yardstash” or
26
     “Plaintiff”) commenced the action entitled Yardstash Solutions, LLC v. Marketfleet, Inc.,
27
     Case No. 18-385 against Defendant MARKETFLEET, INC. (hereinafter, and
28
           YardStash Solutions, LLC v. MarketFleet / Marketfleet PR v. Yardstash Solutions, LLC
                                         Permanent Injunction
                                                    1
1
     collectively with MARKETFLEET PUERTO RICO “Marketfleet”), on 28 March 2017
2
     in the United States District Court for the Southern District of California (the action was
3
     assigned Case Number 17-625 in the filing Court), alleging, inter alia claims of
4
     infringement of Yardstash’s Patent D689,579 (hereinafter, the “‘579 Patent”). This
5
     action shall be referred to hereinafter, as the “Yardstash Infringement Action.” The
6
     matter was transferred to this Court on 16 February 2018 [Doc. No. 38-1]. Marketfleet
7
     filed an answer and counterclaim in this action, alleging that the ‘579 Patent was invalid
8
     [Doc. No. 71].
9
           Plaintiff MARKETFLEET PUERTO RICO, INC. YARDSTASH SOLUTIONS,
10
     LLC    (hereinafter    and    collectively with       MARKETFLEET,           “Marketfleet”    or
11
     “Defendants”) commenced the action entitled Marketfleet Puerto Rico, Inc. v. Yardstash
12
     Solutions, LLC, Case No. 18-2465 action against Plaintiff, on 26 February 2018 in the
13
     United States District Court for the District of Puerto Rico. This action shall be referred
14
     to hereinafter, as the “Marketfleet Invalidity Action.” The matter was transferred to this
15
     Court on 31 August 2018 [Doc. No. 15].
16

17
           IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
18
           Defendants, and each of them, and all of their officers, directors, agents, servants,
19
     employees, and all persons in active concert or participation or in privity with any of the
20
     them, including but not limited to Marketfleet Puerto Rico, Inc., and each of its officers,
21
     directors, agents, servants, and employees, (hereinafter and collectively “Marketfleet”)
22
     are permanently RESTRAINED and ENJOINED as follows:
23
           1.     Marketfleet shall not infringe, induce the infringement of, or otherwise
24
                  materially contribute to the infringement of the ‘579 Patent;
25
           2.     Within five (5) calendar days of the entry of this Permanent Injunction,
26
                  Marketfleet shall file a declaration with this Court certifying, under penalty
27

28
            YardStash Solutions, LLC v. MarketFleet / Marketfleet PR v. Yardstash Solutions, LLC
                                          Permanent Injunction
                                                     2
1
                 of perjury of the laws of the United States of America, that it no longer has
2
                 in its possession any goods infringing upon the ‘579 Patent.
3
          3.     Marketfleet shall not provide any encouragement, support, or assistance of
4
                 any kind to any person, to locate, order, manufacture, sell, or in anyway
5
                 otherwise distribute goods that infringe upon the ‘579 Patent.
6
          4.     Marketfleet shall not take any action for the purpose or that has the effect of
7
                 circumventing the requirements of this Permanent Injunction or decreasing
8
                 this Permanent Injunction’s effectiveness at limiting infringement of the
9
                 ‘579 Patent.
10

11   IT IS SO ORDERED.
12
     Dated: August 1, 2019
13

14

15

16
                                     Troy L. Nunley
17                                   United States District Judge

18
19

20

21

22

23

24

25

26
27

28
           YardStash Solutions, LLC v. MarketFleet / Marketfleet PR v. Yardstash Solutions, LLC
                                         Permanent Injunction
                                                    3
